      Case 6:19-cv-01711-WWB-EJK Document 87 Filed 08/12/20 Page 1 of 1 PageID 1620




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


OVIEDO MEDICAL CENTER, LLC,

                     Plaintiff,

v.                                                         Case No: 6:19-cv-1711-Orl-78EJK

ADVENTIS HEALTH SYSTEM/SUNBELT, INC.,

                     Defendant.

 UNITED STATES MAGISTRATE         Leslie R. Hoffman             COURTROOM:    HELD IN CHAMBERS
 JUDGE:                                                                       (VIDEO CONFERENCE)
 DEPUTY CLERK:                    Edward Jackson                COUNSEL FOR   Dennis D. Murrell
                                                                PLAINTIFF:    Martin Goldberg

 AUDIO RECORDING:                 Digital                       COUNSEL FOR   Michael Colitz
                                  Orlando_Digital_Transcripts   DEFENDANT:    G. Brock Magruder
                                  @flmd.uscourts.gov
 DATE/TIME:                       August 12, 2020
                                  10:05-1:00
 TOTAL TIME:                      2 hours/55 minutes



                                  CLERK’S MINUTES
                       CONTINUATION OF SETTLEMENT CONFEFENCE


Case called; appearances taken; procedural setting by the Court.
Continuation of Settlement Conference held.
Temporary impasse.
Parties to continue with settlement discussion.
